DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10856230 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US patent anticipate the claims of the present application:
Claim 1 of the US Patent anticipates claims 1, 8 and 15 of the present application respectively.
Claim 4 of the US Patent anticipated claims 2, 9 and 16 of the present application respectively.
Claim 3 of the US Patent anticipated claims 4-5, 11-12 and 18-19 of the present application respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US Patent 9014765 B1) further in view of Desai et al. (US Publication 2017/0208549 A1).
In regards to claims 1, 8 and 15 Qi et al. (US Patent 9014765 B1) teaches a user equipment device (UE), comprising: a radio; and a processor operably connected to the radio and configured to cause the UE to: enter an idle mode (see the power saving state in general (see column 4, lines 45-47)) and camping on a first cell, wherein the UE performs intra-frequency and inter-frequency measurements while in the idle mode (see column 4, lines 49-51); determine a motion status of the UE (see step 550, step 560, the yes path), and enter a reduced measurements mode based at least in part on the motion status of the UE wherein the UE avoids performing at least some intra-frequency and/or inter-frequency measurements while operating in the reduced measurements mode (see the specific stationary power saving mode (see column 4, lines 47-49); the nominal stationary power saving interval may be larger than the nominal in-motion power saving interval and the maximum stationary power saving interval may be larger than the maximum in-motion power saving interval (see column 3, lines 50-59)).
In further regards to claims 1, 8 and 15, although Qi teaches, determination of the mobile station being stationary as stated above, there is no specific teaching of the determination being based upon a specific first amount of time.
Desai et al. (US Publication 2017/0208549 A1) however teaches, a mobile device being determined to be in a stationary or inactive state if a processor determines that the device has been stationary for a predetermined continuous period of time (see paragraphs 10 and 38).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the determination of the amount of time of the mobile’s stationary state as taught by Desai into the teachings of Qi.  It is easy to decipher that processing resources can be needlessly wasted when various time periods are implement for stationary state determination.  The motivation incorporate would be to save processing resources by implementing specific time period based stationary state determination.
Allowable Subject Matter
Claims 3, 6-7, 10, 13-14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The cited prior art fails to adequately teach, the reduction in the measurements being based on the location and time of day and avoiding high priority measurements while operating in the reduced measurements mode.


Relevant Prior Art
Prior art Chen et al. (US Publication 2013/0040640 A1) teaches, Typically, when the RSRP level of the serving cell is above a threshold value specified by s-Measure, UE stops measuring the signal qualities of neighbor cells, as measurements of neighbor cells are no longer necessary for mobility management purpose (see paragraph 33).  Chen further teaches, the UE continues to perform measurements for the preferred cell even when the RSRP of a serving cell is better than a stop-measure threshold (see paragraph 42 and figure 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAY P PATEL/Primary Examiner, Art Unit 2466